                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Antrnwn T. Sims,                              )       CASE NO.: 1:19CV118
                                              )
          Petitioner,                         )       JUDGE JOHN ADAMS
                                              )
                                              )
                                              )
Warden Dave Marquis,                          )       ORDER AND DECISION
                                              )
          Respondent.                         )
                                              )


       The Comi has examined the Repo1i and Recommended Decision of the Magistrate Judge

submitted in this matter on November 14, 2019. Doc. 11. Upon due consideration, and no

objections having been filed by the paiiies, the Comi adopts the Repo1i and recommended findings

and conclusions of the Magistrate Judge and incorporates them herein. Therefore, it is ordered

that petition is hereby DENIED.

       Pursuant to 28 U.S.C § 1915(a)(3), the Comi ce1iifies that Petitioner may not take an appeal

from the Court's decision in good faith, and that there is no basis upon which to issue a certificate

of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       IT IS SO ORDERED.



       Date: December 11, 2019                                 Isl John R. Adams
                                                              JUDGE JOHN R. ADAMS
                                                              UNITED STATES DISTRICT JUDGE
